MEMORANDUM1
Mohamad Riad Altawil challenges, for the second time, the Board of Immigration Appeals’ decision refusing to reopen his deportation proceedings. He claims denial of due process because he was not properly notified of his deportation hearing that was conducted in absentia. The issue was before this court before, and we affirmed. In the proceeding then before us we asked, however, that the BIA examine supplemental materials that petitioner had proffered, although we indicated some skepticism about their genuineness. In proceedings on a second motion to reopen, Altawil was unable to cite any evidence shedding further light on the due process claim. There is therefore no basis for granting a reopening on due process grounds.
Altawil also submitted a claim for relief under the Torture Convention. He did not make out a prima facie case, because his testimony lacked credibility and he failed to otherwise support his claim. See 8 C.F.R. § 208.16(c)(2).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.